Filed 7/31/14 In re M.L. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In M.L., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F068454

         Plaintiff and Respondent,                                            (Super. Ct. No. JJD063151)

                   v.
                                                                                         OPINION
M.L.,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from an order of the Superior Court of Tulare County. Hugo J. Loza,
Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Clara M.
Levers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Cornell, Acting P.J., Poochigian, J. and Franson, J.
                                    INTRODUCTION
       At the conclusion of a jurisdiction hearing on October 21, 2013, the juvenile court
found that appellant M.L., then a minor, committed first degree residential burglary (Pen.
Code, § 459)1 as alleged in a petition filed pursuant to Welfare and Institutions Code
section 602.2 The court found appellant had 546 days credit for time served and
dismissed the wardship as unsatisfactorily completed.
       Appellant contends there was insufficient evidence that he committed burglary and
seeks reversal of the juvenile court’s orders. We disagree with appellant and will affirm
the findings and orders of the juvenile court.
                                          FACTS
       Mario Arogon left his home in Earlimart “intact” at 5:00 a.m. the morning of June
17, 2010, and did not return until 5:00 p.m. When Arogon returned, he found his home
vandalized, his television sets were missing, his clothes were strewn around, the
mattresses and sofa cushions were on the floor. Arogon was missing $1,000 in currency.
No one had permission to be in Arogon’s home that day and he called the police. Arogon
did not recognize appellant and did not give him permission to be in the home or to take
property from it. Arogon did not recognize a knife found in the bedroom and it did not
belong to him.
       Tulare County Sheriff’s Deputy Joseph Englend was dispatched to investigate the
burglary of Arogon’s home. Englend found the point of entry into the home was a rear
window from the backyard on the southwest portion of home. The screen had been


1      Unless otherwise indicated, statutory references are to the Penal Code.
2     The petition was filed on September 12, 2011. Appellant was nearly 18 years old
when the petition was filed. Appellant had prior adjudications in 2008 for misdemeanor
vandalism (§ 594, subd. (a)) and in 2010 for felony driving or taking a vehicle (Veh.
Code, § 10851, subd. (a)) and felony receipt of stolen property (§ 496, subd. (a)).


                                             2
removed from the window. The sliding window had been jarred to bypass the lock.
Englend explained that all of the other doors and windows were locked and secured.
Inside the house, Englend found dresser drawers had been pulled out, especially in the
master bedroom, and clothes were strewn about.
       Arogon told Englend the knife inside the house did not belong to him. Englend
seized the knife and took two latent prints from it. The prints were sent to a crime
laboratory for analysis. There was enough detail from the fingerprints for the crime
analyst to compare the latent prints with known prints from the Department of Justice
collected from earlier arrests. The analyst concluded with 100 percent certainty that the
prints from the knife belonged to appellant. The identity of the fingerprints were verified
by a second analyst through a process of blind identification whereby the second analyst
does not know if there was a prior identification.
                          SUFFICIENCY OF THE EVIDENCE
       Appellant contends there was insufficient evidence to support the juvenile court’s
finding that he committed first degree burglary. Relying on Mikes v. Borg (9th Cir. 1991)
947 F.2d 353 (Mikes), appellant argues that a fingerprint alone is not enough to show
proof when the fingerprint was placed on an object or a particular location. We find
appellant’s argument unpersuasive and affirm the juvenile court’s findings.
       In assessing a claim of insufficiency of evidence, the reviewing court’s task is to
review the entire record in the light most favorable to the judgment to determine whether
it contains substantial evidence—evidence that is reasonable, credible, and of solid value
such that a reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. The standard of review is the same in cases in which the prosecution relies mainly
on circumstantial evidence. It is the trier of fact, here the juvenile court, not the appellate
court, which must be convinced of a defendant’s guilt beyond a reasonable doubt. If the
circumstances reasonably justify the trier of fact’s findings, the opinion of the reviewing

                                               3
court that the circumstances might also reasonably be reconciled with a contrary finding
does not warrant a reversal of the judgment. (People v. Rodriguez (1999) 20 Cal. 4th 1,
11; see also Jackson v. Virginia (1979) 443 U.S. 307, 317-320 and People v. Johnson
(1980) 26 Cal. 3d 557, 578.)
       Appellate courts do not determine the facts in reviewing a challenge to the
sufficiency of the evidence. We examine the record as a whole in the light most
favorable to the judgment and presume the existence of every fact the trier of fact could
reasonably deduce from the evidence in support of the judgment. (People v. Guerra
(2006) 37 Cal. 4th 1067, 1129 [questioned on another ground in People v. Rundle (2008)
43 Cal. 4th 76]; People v. Kraft (2000) 23 Cal. 4th 978, 1053.) Unless the testimony of a
single witness is physically impossible or inherently improbable, it is sufficient for a
conviction. (Evid. Code, § 411; People v. Young (2005) 34 Cal. 4th 1149, 1181.)
       An appellate court must accept logical inferences that the jury might have drawn
from circumstantial evidence. (People v. Maury (2003) 30 Cal. 4th 342, 396.) Before
setting aside the judgment of the trial court for insufficiency of the evidence, it must
clearly appear that there was no hypothesis whatever upon which there was substantial
evidence to support the verdict. (People v. Conners (2008) 168 Cal. App. 4th 443, 453;
People v. Sanghera (2006) 139 Cal. App. 4th 1567, 1573.)
       A defendant’s intent to commit theft can be established in part by secret and
noiseless entry in an unusual manner at an odd hour of the night in a residence where the
defendant was not an invited guest. (People v. Corral (1964) 224 Cal. App. 2d 300, 304.)
Because of the location of the fingerprints in this case, the jury could properly infer that
they had been impressed at the time the burglary was committed. (Id. at p. 306.)
Fingerprints are the strongest evidence of the identity of a person. A single fingerprint
near an unusual means of access is sufficient to support a burglary conviction. (People v.



                                              4
Massey (1961) 196 Cal. App. 2d 230, 233-234.) Burglary cases may be proved by
circumstantial evidence. (Ibid.; People v. Rodis (1956) 145 Cal. App. 2d 44, 47.)
       In People v. Bean (1988) 46 Cal. 3d 919, 933-934, our Supreme Court found that a
fingerprint found on a window screen and a palm print on the sink counter of the home,
did show that the defendant was the perpetrator of the crime. Our Supreme Court has
also emphasized that fingerprints are the strongest evidence of identity and are ordinarily
sufficient by themselves to identify the perpetrator of the crime. (People v. Andrews
(1989) 49 Cal. 3d 200, 211; People v. Johnson (1988) 47 Cal. 3d 576, 601; People v.
Risner (1956) 47 Cal. 2d 566, 589.)
       In Mikes, the defendant was convicted of first degree murder with use of a deadly
or dangerous weapon. The victim was found dead in his basement shop with the pockets
of his clothing turned inside out. Investigators found three chrome posts, a post three feet
long, a six-foot post, and a turnstile post that were from a turnstile the victim purchased
from the closing sale of a hardware store. The purchase occurred about four months prior
to the victim’s murder. The prosecution’s case was based exclusively on the presence of
defendant’s fingerprints on three chrome turnstile posts located next to the victim’s body.
(Mikes, supra, 947 F.2d at pp. 355-356.)
       The Mikes court held that evidence of the defendant’s fingerprints on the three
posts was not sufficient, by itself, to allow a rational trier of fact to convict the defendant
of murder. (Mikes, supra, 947 F.2d at pp. 355-356.) The Mikes court further held that in
fingerprint-only cases in which the prosecution’s theory is based on the premise that the
defendant handled certain objects while committing the crime in question, the record
must contain sufficient evidence from which the trier of fact could reasonably infer that
the fingerprints were in fact impressed at that time and not at some earlier date. (Id. at
pp. 356-357.) To meet this standard, the prosecution must present evidence sufficient to
permit the jury to conclude that the objects on which the fingerprints appear were

                                               5
inaccessible to the defendant prior to the time the crime was committed. (Id. at p. 357.)
The turnstile posts in Mikes had been in a public place for some indeterminate period
prior to the victim’s purchase and were accessible to the general public. (Id. at pp. 358-
359.) As a result, the Ninth Circuit concluded that the defendant’s conviction violated his
right to due process and reversal was required. (Mikes, supra, 947 F.2d at pp. 358-359,
361.)
        Here, the victim’s residence was left secure at 5:00 a.m. When the victim returned
home after 5:00 p.m. the same day, his home was ransacked and property had been
stolen. Entry into the home was through a window on the southwest corner of the home.
A screen had been removed from the window. Inside the victim’s home, Deputy Englend
found a strange knife that the victim did not own and had never seen before. The knife
had appellant’s fingerprints on it. Appellant had no permission to be in the victim’s
home and the victim did not recognize appellant. In addition, there were no other
fingerprints found on the knife. From this, the court could reasonably infer that only
appellant could have handled the knife and brought it into the victim’s residence.
        We find that the factual scenario in Mikes is inapposite to the facts in the instant
action because, unlike the turnstile posts in Mikes, there is no evidence here showing that
the knife found in the victim’s home was accessible to the general public prior to being
found in the victim’s home. We also note that Mikes is not binding authority on
California courts; it is persuasive authority. (People v. Tuggle (2012) 203 Cal. App. 4th
1071, 1075-1076; People v. Figueroa (1992) 2 Cal. App. 4th 1584, 1586-1587.) To the
extent that this case can be construed factually as a fingerprint-only case, we find People
v. Bean, supra, 46 Cal. 3d 919, the long line of California Supreme Court authorities
preceding it, and the decisions of the California Courts of Appeal, to be controlling here
and reject appellant’s challenge to the sufficiency of the evidence to support the juvenile
court’s finding that he committed first degree residential burglary.

                                               6
                              DISPOSITION
The findings and orders of the juvenile court are affirmed.




                                     7